      Case 2:20-cv-00089-SAB      ECF No. 25   filed 12/23/20    PageID.56 Page 1 of 4



 1
                                                                          FILED IN THE

 2                                                                    U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


 3                                                              Dec 23, 2020
 4                                                                   SEAN F. MCAVOY, CLERK



 5
 6                        UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 SEAN M. JENSEN,                                 No. 2:20-cv-00089-SAB
11                        Plaintiff,
12        v.                                       ORDER DISMISSING ACTION
13
14 EASTERN STATE HOPSITAL,
15                       Defendant.
16
17        On March 4, 2020, Plaintiff filed a pro se civil rights complaint, ECF No. 1,
18 and an Application to Proceed In Forma Pauperis, ECF No. 2. By letter dated
19 March 4, 2020, the Clerk of Court notified Plaintiff of the deficiencies with his
20 application to proceed in forma pauperis. ECF No. 4. Plaintiff was instructed to
21 submit a statement of his inmate account for the six months immediately preceding
22 the submission of his complaint. Id. In the alternative, Plaintiff was informed that
23 he could pay the full $400.00 filing fee. Id.
24        On June 1, 2020, the Court issued an Order to Comply with In Forma
25 Pauperis/Filing Fee Requirements. ECF No. 10. Plaintiff was again ordered to
26 submit a certified copy of his six-month inmate trust account statement for the
27 period immediately preceding March 4, 2020. Id. at 2. He was told that failure to
28

     ORDER DISMISSING ACTION -- 1
      Case 2:20-cv-00089-SAB       ECF No. 25    filed 12/23/20   PageID.57 Page 2 of 4



 1 either submit his account statement or pay the full $400.00 filing fee would result
 2 in dismissal of his case. Id.
 3        By Order to Show Cause (“OSC”) filed July 6, 2020, the Court once again
 4 ordered Plaintiff to either provide a copy of his trust fund account statement for the
 5 six months immediately preceding the filing of his complaint, or show cause why
 6 he should not be required to do so. ECF No. 13 at 2. On August 25, 2020 and
 7 September 30, 2020, Plaintiff was again directed to comply with the Court’s prior
 8 orders. ECF Nos. 15, 17.
 9        On October 27, 2020, Plaintiff filed a Second Prisoner Trust Fund Account
10 Statement. ECF No. 20. Rather than provide an account statement reflecting the six
11 months immediately preceding the filing of his complaint on March 4, 2020,
12 Plaintiff provided an account statement from his current facility, Stafford Creek
13 Corrections Center, for the period of September 3, 2020 through October 13,
14 2020. Id. The account statement included a note from the facility which stated,
15 “The Average Balances are Calculated on LESS than 6 Months of Data due to
16 Admission on 9/03/2020.” Id.
17        On October 27, 2020, Plaintiff also filed a Notice of Change of Address
18 informing the Court that he is currently an inmate at Stafford Creek Corrections
19 Center, ECF No. 19. Since filing his Complaint on March 4, 2020, Plaintiff has
20 been housed at Spokane County Detention Services, Eastern State Hospital, the
21 Washington Corrections Center, and Stafford Creek Corrections Center.
22        On October 28, 2020, this Court issued a Final Order to Comply with Filing
23 Fee Requirements. ECF No. 22. Plaintiff was ordered to submit a list of all the
24 facilities in which he has been confined since September 3, 2019, the six-month
25 timeframe immediately preceding the filing of his complaint, and to list the
26 duration of his stay in each facility. Id. at 3. Plaintiff was also ordered to obtain and
27 submit account statements from each facility covering the timeframe he was
28 confined in that facility during the period starting on September 3, 2019 and

     ORDER DISMISSING ACTION -- 2
        Case 2:20-cv-00089-SAB    ECF No. 25    filed 12/23/20   PageID.58 Page 3 of 4



 1 ending on March 3, 2020. Id. In the alternative, Plaintiff was instructed that he
 2 could pay the full $400.00 filing fee. Id. He was cautioned that failure to comply
 3 with the Court’s Order by December 14, 2020 would result in the dismissal of this
 4 action for failure to comply with 28 U.S.C. § 1915(a)(2). Id.
 5         Plaintiff did not comply with the Court’s directives. Instead, on December 7,
 6 2020, he filed a letter asking the Court to proceed with this action. ECF No. 23.
 7 Plaintiff’s letter does not address the requirements set forth in the Court’s Final
 8 Order to Comply with Filing Fee Requirements, ECF No. 22. Id. To date, and
 9 despite multiple Orders issued by this Court, Plaintiff has failed to comply with
10 Section 1915(a)(2).
11         Although granted numerous opportunities to do so, Plaintiff did not comply
12 with the statutory requirements of 28 U.S.C. § 1915.
13 //
14 //
15 //
16 //
17 //
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING ACTION -- 3
      Case 2:20-cv-00089-SAB     ECF No. 25    filed 12/23/20   PageID.59 Page 4 of 4



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.    This action is DISMISSED without prejudice.
 3        2.    Plaintiff’s Motion for Appointment of Counsel, ECF No. 9, and
 4 Motion for Appointment of Pro Bono Counsel pursuant to General Order No. 16-
 5 114-1, Plan of the U.S. District Court for the Eastern District of Washington for the
 6 Representation of Indigent Pro Se Litigants in Civil Cases, ECF No. 12, are
 7 DENIED as MOOT.
 8        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 9 enter judgment, forward copies to Plaintiff, and close the file. The Court certifies
10 any appeal of this dismissal would not be taken in good faith.
11        DATED this 23rd day of December 2020.
12
13
14
15
16
17                                              Stanley A. Bastian
                                            United States District Judge
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING ACTION -- 4
